Citation Nr: 1701470	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  08-34 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.

2.  Entitlement to a higher initial rating for an anxiety disorder and depressive disorder, currently evaluated as 50 percent disabling from March 20, 2007.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to special monthly compensation (SMC) at the housebound rate.

5.  Whether the Veteran's minor son, N.'s, receipt of Social Security compensation in 2007 was properly included in the Veteran's countable income for pension purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to May 1991 that included service during the Persian Gulf War.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that, in pertinent part, denied service connection for multiple myeloma, depression, a depressive disorder, and posttraumatic stress disorder (PTSD).  

Also in August 2007, the RO granted entitlement to non-service-connected pension benefits.  An October 2007 letter advised the Veteran that his pension was based on his total family income that included his son's Social Security income (10/17/07 Notification Letter).  He submitted a timely notice of disagreement (NOD) as to the pension rate in November 2007 (11/7/07 VA 21-4138 Statement in Support of Claim).

In March 2011, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a May 2012 decision, the Board granted service connection for an acquired psychiatric disorder including depression and anxiety and denied service connection for multiple myeloma. 

A June 2012 rating decision effectuated the grant of service connection for a depressive disorder and anxiety disorder that was assigned an initial 50 percent rating from March 20, 2007.  The Veteran perfected an appeal as to the assigned disability rating.  

The Veteran appealed that part of the Board's May 2012 decision that denied service connection for multiple myeloma to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, the VA General Counsel and the appellant agreed to a Joint Motion for An Order To Vacate and Remand, in Part, that portion of the Board's decision that denied service connection for multiple myeloma, finding that a December 2008 VA medical statement required clarification.  A copy of the Court's October 2012 Order, granting the Joint Motion, is in the claims file.

In May 2013, the Board remanded the Veteran's claim for service connection for multiple myeloma to the AOJ for further development.

Given the Board's decision, herein, that grants service connection for multiple myeloma and a TDIU, and in light of the Court's decisions in Buie v. Shinseki, 
24 Vet. App. 242, 250 (20110) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to SMC at the housebound rate.

Finally, in his November 2007 NOD, the Veteran reported that his son, N., was "permanently disabled with a rare 9th chromosome deficiency known as Alphie syndrome...[and] is disabled for life."  The Veteran submitted supporting medical evidence (10/29/07 Medical Treatment Record Government Facility, p. 8).  As the Veteran's statement was made prior to March 24, 2015, the Board construes it as a claim of entitlement to recognition of N. as a helpless child of the Veteran.  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  The issue of entitlement to recognition of N. as a helpless child of the Veteran has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to SMC at the housebound rate and whether the Veteran's son's receipt of Social Security compensation in 2007 was properly included in the Veteran's countable income for pension purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  A current multiple myeloma disability is the result of a disease or injury in active military service.

2.  Since the initial grant of service connection on March 20, 2007, the Veteran's service-connected anxiety disorder and depressive disorder disability has been has been manifested by occupational and social impairment essentially commensurate with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood.

3.  Since March 20, 2007, the Veteran's service-connected disabilities have precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him during the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple myeloma are met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for an initial rating of 70 percent, but not higher, for a depressive disorder and anxiety disorder have been met since March 20, 2007.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9413 (2016).

3.  The criteria for a TDIU have been met since March 20, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.3, 3.340, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated in March 2007, November 2008, and January and May 2015, the AOJ notified the Veteran of information and evidence necessary to substantiate his service connection and TDIU claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appeal as to the increased rating for a psychiatric disability arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional duty-to-assist notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including those considered by the Social Security Administration (SSA) in its 2007 and 2013 determinations that the Veteran totally disabled in part due to multiple myeloma (9/10/15 Medical Treatment Records Furnished by SSA, p.133; 6/15/15 Medical Treatment Records Furnished by SSA, p. 28).

A VA medical opinion was obtained in October 2008 regarding multiple myeloma, and the Veteran underwent VA examinations regarding his psychiatric disability in October 2008, April 2011, and June 2015, and the examination reports are of record.

The Board's May 2013 remand was to obtain a clarifying medical opinion regarding the Veteran's claim for service connection for multiple myeloma from the October 2008 examiner.  There has been substantial compliance with this remand, as a VA medical opinion was obtained from the examiner in June 2013 and an opinion from another examiner was provided in March 2015.

The June 2013 and March 2015 VA medical opinions are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination regarding service connection for multiple myeloma.  The June 2013 VA opinion cured the deficiencies in the earlier opinion; hence, the Board insured that its remand instructions were complied with.  The June 2013 opinion makes up for any deficiencies in the October 2008 VA examination report.

There is no indication that the Veteran's claimed psychiatric disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination as to this claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (stating that mere passage of time not a basis for requiring of new examination).

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.

The Board finds the duties to notify and assist have been met. 

The basis for the Joint Motion was that the Board did not provide adequate assistance in helping the Veteran obtain a clarifying opinion relevant to his service connection claim.  The May 2013 remand, and this decision, attempts to remedy these deficiencies.

II. Facts and Analysis

A. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that service connection for his multiple myeloma is warranted based on his exposure to toxins while serving in the Gulf War.  In his November 2008 substantive appeals, he reports that he drove a truck during the first Gulf War that exposed him to fuel and environmental toxins such as black smoke and chemicals (11/3/08 VA 9 Appeal to Board of Appeals; 11/8/08 VA 9 Appeal to Board of Appeals).

In support of his argument, the Veteran points to a transcript of testimony provided before Congress in November 2005 (2/6/09 Correspondence).  A chart in Appendix A of the transcript notes that there is limited evidence suggesting an association between exposure to solvents and multiple myeloma.  

Thus, the Veteran contends that service connection is warranted for his multiple myeloma.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 3.309 (2016).

Service connection also may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(ii).  It means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  
If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).


Analysis

The Veteran served in Southwest Asia (Saudi Arabia) from October 1990 to April 1991 (9/10/15 Military Personnel Records, p. 5).  His awards and decorations include a Combat Infantryman Badge.  Service personnel records show that he drove a truck during the Persian Gulf War.  

Service treatment records do not discuss complaints or diagnosis of, or treatment for, multiple myeloma.

The post service medical evidence shows that multiple myeloma was diagnosed in February 2007 (3/17/15 CAPRI, pps. 650, 655).

In December 2007, M.K., M.D., a VA hematologist-oncologist who treated the Veteran, stated that there was no conclusive data about the environmental causes of myeloma but one must consider the possibility of the existence (1/14/08 Medical Treatment Record Government Facility, page 1; 3/17/15 CAPRI, p. 266).  Dr. M.K. commented that, in the Veteran's case, one must consider that chemical or other exposures related to his service in the first Gulf War were "a contributing factor" in the development of multiple myeloma.  The fact that the Veteran's identical twin brother was healthy suggested that the Veteran's disease can be attributed, at least in part, to environmental factors.

An October 2008 VA examiner diagnosed multiple myeloma and opined that the condition was considered a malignancy of uncertain etiology (10/21/08 VA Examination, page 8).  The examiner observed that possible causes included gene rearrangements, infection, or inflammation.  The literature was not clear on etiology, but the condition was more common in black males and older persons.  The examiner commented that there seemed to be a higher incident in workers in the petroleum industry from possible exposure to toxins or environmental hazards but it was not known for sure.  Notably, the Veteran drove a fuel truck in the Gulf War.  The examiner was unable to determine the etiology of the multiple myeloma without resort to speculation and conjecture.

In December 2008, Z.Y., M.D., a VA hematologist-oncologist who treated the Veteran, stated that it must be considered that chemical or other exposures related to the Veteran's service in the first Persian Gulf conflict were more likely than not contributing factors to his disease (12/1/08 Third Party Correspondence; 3/17/15 CAPRI, p. 266).

In the June 2013 addendum opinion, the October 2008 examiner discussed the risk factors for multiple myeloma (3/17/15 CAPRI, pp. 264-266).  The examiner explained that a risk factor was anything that changed a person's chance of getting a disease such as cancer.  Different cancers had different risk factors.  But risk factors did not tell us everything.  People who had no risk factors can still get the disease.  Also, having a risk factor, or even several, did not mean that a person will get the disease.  The examiner then reviewed in detail the risk factors for multiple myeloma as set forth by the Mayo Clinic and American Cancer Scientists.  The VA hematologists' statements were noted.

The VA examiner observed that the Veteran served in Saudi Arabia from October 1990 to April 1991 and drove a fuel truck during this time.  After discharge from service, the Veteran worked as a security officer, a corrections officer, a technician for mental health and mental retardation, and a long haul trucker.  The examiner noted that, historically, the Veteran was exposed to petroleum products while in service as a fuel truck driver.

In the examiner's opinion, it was at least as likely as not (a 50/50 probability) that the exposures the Veteran had while in military service caused his multiple myeloma absent any proof in the claims file that they did not cause it.

In March 2015, a VA physician assistant reviewed the Veteran's medical records and found otherwise, opining that it was less likely than not that the Veteran's multiple myeloma was due to his exposure to chemicals in service (3/17/15 CAPRI p. 5; 3/17/15 C&P Exam, p. 8).  The examiner reasoned that the Veteran had risk factors that were definitively associated with multiple myeloma (increasing age, African American race, male gender) and she did not find any credible medical references documenting that chemical or petroleum products had a proven association with the disorder.  He worked as a truck driver for years and therefore (presumably) had more extensive petroleum product exposure than during military deployment for six months.  He was also had a healthy twin brother who deployed to Saudi Arabia at the same time as the Veteran that suggested to the examiner that they probably had similar military environmental exposures.

Here, the evidence in favor of the claim includes the June 2013 addendum opinion that it was at least as likely as not that the exposures the Veteran had while in military service caused his multiple myeloma absent any proof in the claims file that they did not cause it, and the hematologist-oncologists' December 2007 and December 2008 statements that chemical or other exposures related to the Veteran's service in the first Gulf War were "a contributing factor" in the development of multiple myeloma, and it must be considered that chemical or other exposures related to the Veteran's service in the first Persian Gulf conflict were more likely than not contributing factors to his disease, respectively.

In March 2015, the VA physician assistant did not find that the Veteran's multiple myeloma was as likely as not due to active service.  Her statement is credible and relevant.  

However, given the October 2008 VA examiner's medical expertise and the absence of any credible proof in the claims file that environmental factors in service did not cause the Veteran's multiple myeloma, when considered in conjunction with the December 2007 and December 2008 hematologist-oncologists' statements and their extended clinical relationship with the Veteran, the Board finds this opinion more probative and persuasive than that of the March 2015 VA examiner.

As the probative evidence reflects that the Veteran served in the Persian Gulf war as a truck driver, has a current multiple myeloma disorder, and the most probative medical opinion of record links the current disability to service, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the current multiple myeloma are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.317.  

B. Increased Rating

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran's statements describing the symptoms of his service-connected anxiety and depression disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria

Rating Criteria

The General Rating Formula for Mental Disorders, including Diagnostic Code 9413, that evaluates an unspecified anxiety disorder, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates an assessment of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2016); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).

Analysis

Schedular Rating

The assigned GAF scores, with two notable exceptions, have been indicative of moderate disability (3/7/15 CAPRI, p. 641).  On one occasion, the Veteran was noted to have a GAF score of 50, indicative of serious impairment (3/7/15 CAPRI, p. 624).  On another occasion, Dr. G.B., a private counselor, speculated that the GAF score could only be in the low 40s, also commensurate with serious disability (11/18/08 Third Party Correspondence; 4/15/11 Third Party Correspondence, p,. 1).

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the record shows that the October 2008 (10/21/08 VA Examination, p. 10) and April 2011 VA examiners noted the Veteran's problem with irritability and the April 2011 and June 2015 VA examiners reported his problems with suspiciousness and emotional distancing and social isolation due to suspiciousness.  Anxiety attacks 2 to 3 times a week were reported in an October 2008 mental health note (3/17/15 CAPRI, p. 471).  

Increased irritability secondary to the Veteran's physical limitations was reported by a VA psychologist in July 2014 (7/27/15 CAPRI, p. 203).  The Veteran complained of a loss of sense of self when he stopped working in 2007 and no source of meaning or purpose in his life now.  Id.  He reported "interpersonal strain" due to his decreased physical ability associated with a negative view of himself in June 2014.  Id. at 205.

The record shows that the anxiety/depressive disorder has caused deficiencies in the areas of work, judgment, and mood.  The Veteran completed three years of college but did not graduate and his work impairments indicate that he would also have deficiencies in the area of school should he attempt to return.  The October 2008 examiner reported that the Veteran did not feel like a man because of physical limitations from multiple myeloma in his back and subsequent treatment (chemotherapy, steroids, and a stem cell transplant).  He was unable to do things around the house and did not feel like an attractive man anymore.  The Veteran did not feel like a man because he was unable to presently work and provide for his family.

On VA examination in June 2015, the examiner noted that the Veteran was not working and that, when he worked, he reported episodes of irritability that impaired his ability to interact with coworkers.  The Veteran drove a truck since 1998 that was the only job he wanted because he could be alone and be his own boss.  He clashed with supervisors because they were jealous that he was in the military or their personalities differed.  A VA clinician in May 2007 commented that the Veteran had only fair judgment and insight (3/17/15 CAPRI, p. 623). 

The April 2011 VA examiner noted the Veteran's disturbance of mood and motivation and his difficulty establishing and maintaining effective work and social relationships.

The Veteran had four grown children and a young disabled son with whom he had good relationships and described his family as supportive in May 2007 (June 2015 VA examination report; 3/17/15 CAPRI, p. 621; 7/27/15 CAPRI, p. 204).  In 2008, he was concerned about his relationship with his fiancé who was the mother of their son (3/17/15 CAPRI, p. 471).  Though, in 2010, the Veteran was more anxious as he broke up with her and, in 2012, he moved out of his father's house, stayed with his mother and brother, and reported problems with his son's mother.  Id. at 349, 396.  

The 2011 VA examiner noted that the Veteran lived with his father but, in May 2014, the Veteran said that he was estranged from his father and stepmother and lived, at times with his mother and, at other times, with his brother; in July 2014, he said that he was close to his father, brother, and sister.  Id. at 326 (7/27/15 CAPRI, p. 204).  In September 2014, he was noted to have an off again/on again long term relationship with his son's mother (7/15/15 CAPRI, p. 17).  The 2015 VA examiner indicated that the Veteran reported good relationships with his parents and children.

Clinical records discuss the Veteran's sleep difficulty, excessive worry, feelings of worthlessness, emotional responses, and restricted affect and mood (3/17/15 CAPRI, pp. 349, 471, 622).

The October 2008, April 2011, and June 2015 examiners noted that, on examination, the Veteran had symptoms of anxiety, a depressed mood, chronic sleep impairment, suspiciousness, distance from others, loss of interest in activities, and poor energy.

Given the above, the level of impairment shown is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating. 

The record does not show the example symptoms listed in the criteria for a 
100 percent rating.  Indeed, VA clinicians and the examiners in October 2008, April 2011, and June 2015, reported that the Veteran was oriented.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior; have not been documented in the clinical record or in the statements from the Veteran.  The examiners found no evidence of auditory or visual hallucinations or delusions or psychotic thought.  The Veteran's thought processes were logical and coherent, his speech was normal, and he repeatedly denied having homicidal ideations or plans.  While, in November 2008, Dr. G.B., the private counselor, noted that the Veteran was unkempt, the other clinicians and examiners described the Veteran as well-groomed and able to maintain his personal hygiene (4/15/11 Third Party Correspondence, p. 1; 11/18/08 Third Party Correspondence; 3/17/15 CAPRI, p. 466).

The Veteran has also not had symptoms of similar severity, frequency and duration as those listed in the criteria for a 100 percent rating.  He had a long term, albeit intermittent, relationship with his son's mother.  He has adult children and family members with whom he has had good relationships.  Thus, the record does not show symptoms that approximate total social impairment.

The April 2011 VA examiner observed that the Veteran had passive suicidal thoughts (periodically) and had no plan or intention of killing himself because of his son.  Occasional passive suicidal ideation was reported in June and September 2011 when the Veteran said he would not kill himself (3/17/15 CAPRI, p. 362, 371).

Given the above, the level of impairment shown is not commensurate with total occupational and social impairment due to the depressive disorder and anxiety disorder. 

As alluded to and by resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture is more nearly approximated by an initial 70 percent rating, but no higher.  The Board finds that the shows this 
70 percent level of impairment since the grant of service connection on March 20, 2007.  However, the preponderance of the objective medical and other credible lay and medical evidence of record is against a rating in excess of 70 percent.  The benefit of the doubt has been resolved in the Veteran's favor to this extent.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

The Board has also considered whether the Veteran's anxiety and depression disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected anxiety and depression disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's psychiatric disability are depression and anxiety with chronic sleep impairment.  The rating schedule contemplates all of the psychiatric symptoms and provides a rating that is meant to compensate for all associated social and occupational impairment.  Impairment other than that involving social and occupational functioning has not been reported.  Thus, the Board finds that the threshold test (Thun - step 1) is not met for referral for extraschedular consideration.  Id.; see Thun, 22 Vet. App. at 111.

The Board finds that at no time since the Veteran filed his most recent claim for service connection for a psychiatric disability, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  
C. TDIU

Entitlement to a TDIU is potentially an element of all claims for increased initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The RO received the Veteran's formal claim for a TDIU in June 2015.  In his claim, the Veteran reported working as a truck driver since 2002.  He had three years of college education, and had no other special training.  In an accompanying statement, the Veteran remarked that he had sleepless nights, nightmares, and panic attacks because of his service-connected anxiety and depression disorder.  The medications he took for his service-connected disability caused drowsiness that prevented him from doing any type of work and from being able to focus and concentrate on tasks for both physical and sedentary jobs.  His service-connected anxiety and depression condition also caused difficulties with his interacting with others at work.  He went to counseling for his condition, but did not find that it helped his symptoms.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

By the Board's decision herein, that grants a 70 percent rating for the anxiety/depressive disorder disability, the Veteran now meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The record reflects that the Veteran has not held full time work at any time since 2007.  He reported in his TDIU claim that he last worked full time in 2007 when he became too disabled to work.

The SSA found the Veteran unable to work and eligible for benefits since December 2005 due to in part to multiple myeloma (9/10/15 Medical Treatment Records Furnished by SSA, p. 133; 6/15/15 Medical Treatment Records Furnished by SSA, p. 28).

In December 2008, Dr. Z.Y., the Veteran's hematologist-oncologist, provided a "Letter of Permanent Disability", noting that the Veteran was recently diagnosed with multiple myeloma, and treated with a syngeneic stem cell transplant (12/1/08 Third Party Correspondence).  The Veteran was considered disabled.

Clinical records discuss the Veteran's frustration at his inability to work due to multiple myeloma (3/17/15 CAPRI, pp. 471, 621; 7/27/15 CAPRI, p. 205). 

In a December 2012 mental health clinic note, the Veteran's psychiatrist recommended that the Veteran talk with hematology/oncology physicians "about his ability to work with the presence of significant osteoltic [osteolytic?] lesions and the risk of fractures as well as plans for further chemotherapy" (7/27/15 CAPRI, p. 24).

The June 2015 VA examiner noted that the Veteran worked as a truck driver and, before that, as a corrections officer.  He did not believe he would be alert on the job if he returned to that occupation as he took sleep medication.  The examiner opined that the Veteran's psychiatric disability had no impact on his ability to function in an occupational environment.  The examiner did not provide examples of the kinds of jobs the Veteran could perform.

The only arguably sedentary employment the Veteran ever performed was as a truck driver, but that employment would require significant physical exertion.  His work as a corrections officer required his mental acuity. In addition, the Social Security Administration found the Veteran unemployable in large part due to his multiple myeloma disability.

The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  The Court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Hence, resolving all doubt in the Veteran's favor, entitlement to a TDIU is warranted for the period since March 20, 2007.  38 U.S.C.A. §§ 1155, 5107(b). 

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id., at 1365-66.  In the instant case the Board is granting TDIU.  There is no gap to fill. 



ORDER

Entitlement to service connection for multiple myeloma is granted.

Entitlement to an initial rating of 70 percent, but not higher, for an anxiety disorder and depressive disorder is granted from March 20, 2007.

Entitlement to a TDIU is granted from March 20, 2007.


REMAND

The issue of entitlement to SMC at the housebound rate is another potential element of increased ratings.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  That benefit is provided when there is a service-connected disability rated total; and additional service-connected disability ratable at 60 percent or more; or where there is a single service-connected disability rated total and is permanently housebound.  38 U.S.C.A. § 1114(s) (West 2014).  It is raised in this case by the Board's grant of service connection for multiple myeloma for which the RO must assign an initial disability rating.  The Veteran currently does not have additional disability totalling 60 percent, but is potentially entitled to SMC at the housebound rate on the basis of being housebound.  He is currently in receipt of special monthly pension at the housebound rate.

In October 2007, the RO advised the Veteran that his non-service-connected pension award was based on his total family income that included his minor son, N.'s monthly Social Security income (10/17/07 Notification Letter).  In November 2007, the Veteran objected to the pension amount, noting that his son was disabled and that his income should not be considered household income for the purpose of his pension amount (11/7/07 VA 21-4138 Statement in Support of Claim).  In January 2009, the RO noted the Veteran's NOD with the pension rate (1/30/09 Deferred Rating) but did not issue a statement of the case (SOC).  The Board construes the Veteran's statement as a timely NOD.  The Board is required to remand this matter for issuance of a SOC.  38 C.F.R. § 19.9 (2016).

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case regarding whether the Veteran's minor son's receipt of Social Security compensation in 2007 was properly included in the Veteran's countable income for pension purposes.  This issue should not be returned to the Board, unless the Veteran submits a sufficient substantive appeal.

2. Obtain an opinion as to whether the Veteran's service-connected disabilities would prevent him from leaving his home such as would be required to travel to and from a job; and the likelihood that such disability would remain throughout the Veteran's life. The examiner should provide reasons for the opinion.

3. Adjudicate whether the Veteran is entitled to SMC at the housebound rate.  If this benefit is not fully granted, issue a supplemental statement of the case and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


